Citation Nr: 9921935	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether payment of nonservice connected pension benefits was 
properly terminated the end of April 1996 by reason of 
excessive income.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to July 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 administrative 
decision of the Hartford, Connecticut RO, which retroactively 
terminated the veteran's nonservice connected pension 
benefits the end of April 1996.  The retroactive termination 
of benefits created an overpayment of benefits to the 
veteran, recovery of which was waived by the RO in September 
1998. 

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in May 1999; however, the veteran 
failed to report to the hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was granted nonservice connected pension 
benefits, effective in December 1995, by a March 1996 award 
letter.

3.  A Social Security printout notes that the veteran 
received his first benefit check, a retroactive award of 
$9038, in April 1996.  Thereafter, the veteran has continued 
to receive monthly benefit checks from Social Security.

4.  By letter in April 1997, the RO notified the veteran that 
his pension benefits would be terminated effective May 1, 
1996 on the basis that his annual countable income exceeded 
the maximum allowable limit.



CONCLUSIONS OF LAW

1.  Receipt of Social Security benefits beginning in April 
1996 is countable income for VA pension purposes effective 
the end of the month in which it is received.  38 C.F.R. 
§§ 3.271, 3.272, 3.660 (1998).

2.  As the veteran's annual income exceeded the maximum limit 
effective December 1, 1995, he is not entitled to nonservice 
connected pension beyond April 1996.  38 U.S.C.A. §§ 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 
3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A March 1996 award letter shows that the veteran was granted 
nonservice connected pension benefits, effective January 1, 
1996.  The award was based upon a countable income of $0.  
The veteran's Improved Pension Eligibility Verification 
Report (EVR) received at the RO in April 1996 reports that 
the veteran's only income was monthly General Assistance 
payments of $250.

In April 1997, the RO received notice that the veteran had 
been awarded Social Security benefits.  Information from the 
Social Security Administration notes that the veteran 
received his first benefit check, a retroactive award of 
$9038, in April 1996.  Thereafter, the veteran received 
monthly benefit checks, beginning at the rate of $835 per 
month.

By letter in April 1997, the RO notified the veteran of a 
proposal to terminate his pension benefits effective May 1996 
on the basis of the receipt of Social Security benefits.

By letter in May 1997, the RO notified the veteran that his 
pension benefits were terminated effective May 1, 1996, on 
the basis that he began to receive Social Security benefits 
in April 1996.  The veteran appealed.

The veteran testified during a March 1998 personal hearing 
that, after receiving his first Social Security check, he 
contacted the RO and was informed that there would be no 
adverse effect on his pension benefits if he collected Social 
Security benefits.

Analysis

Improved (nonservice connected) pension is a benefit payable 
by the VA to veterans of a period of war because of 
disability.  Basic entitlement exists if, among other things, 
the veteran's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3(a)(3) (1998).  The 
maximum annual rate is periodically increased from year to 
year.  38 C.F.R. § 3.23(a).  The maximum annual rate of 
improved pension for a veteran with no dependents was $8,246, 
effective in December 1995.  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).  Medical expenses in excess 
of 5 percent of the maximum annual pension rate may be 
excluded from an individual's income for the same 12-month 
period to the extent they were unreimbursed.  38 C.F.R. 
§ 3.272(g)(1)(iii).  38 C.F.R. § 3.271(g) provides 
compensation paid by the United States Department of Labor, 
Office of Workers' Compensation Programs, Social Security 
Administration, or the Railroad Retirement Board, or pursuant 
to any worker's compensation or employer's liability statute, 
or damages collected because of personal injury or death, 
will be considered income as received.

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension: welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718, 
child's available income under hardship circumstances, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, proceeds from the cash surrender of a 
life insurance policy which represent a return of insurance 
premiums, income received by American Indian beneficiaries 
from trust or restricted lands, Radiation Exposure 
Compensation Act payments, and Alaska Native Claims 
Settlement Act payments.  Unless otherwise provided, expenses 
deductible under this section are deductible only during the 
12-month annualization period in which they were paid.

When discontinuance of a running award of improved pension is 
required because of an increase in income, the discontinuance 
will be effective the end of the month in which the increase 
is received.  38 C.F.R. § 3.660(a)(2).

In this case, the veteran contends that he was told by 
someone at the RO that there would be no adverse effect on 
his VA pension benefits if he collected Social Security 
benefits.  Although the veteran may have received erroneous 
information from VA personnel regarding the impact of 
receiving Social Security benefits on VA pension, the United 
States Court of Appeals for Veterans Affairs (Court) has held 
that "erroneous advice given by a government employee cannot 
be used to estop the government from denying benefits."  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  The Board notes 
that the law is clear and leaves no alternative but to 
consider the veteran's Social Security benefits as income for 
the purpose of determining the veteran's pension entitlement 
beyond April 1996.  38 C.F.R. § 3.271 (1998).

In computing the veteran's countable annual income, the Board 
finds that the income was excessive for the receipt of 
nonservice connected pension benefits effective from May 1, 
1996.  The evidence of record shows that the veteran was in 
receipt of a retroactive Social Security award of $9,038 in 
April 1996, and subsequent Social Security payments of $835 
per month.  The veteran's countable income from Social 
Security was clearly in excess of the $8,246 maximum amount 
allowable for payment of pension.  In that regard, the RO 
properly terminated the veteran's monthly pension benefits 
effective the end of April 1996 based on excessive income.  
Accordingly, the veteran is not entitled to nonservice 
connected pension benefits beyond April 1996.

The veteran's claim lacks legal entitlement under the 
applicable laws and regulation.  The Court has held that in a 
case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice connected pension benefits was 
properly terminated the end of April 1996; the benefit sought 
on appeal is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

